Citation Nr: 0106513	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-20 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1948, from July 1950 to July 1954, and from August 
1954 to September 1964.  The veteran died on June [redacted], 1985.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board notes that this issue was denied by the RO in July 
1985 under the previous radiation procedures.  Due to a 
change in law and regulations pertaining to calculation of 
radiation doses, the RO reconsidered the case after the 
claimant filed in claim in April 1998.  


FINDINGS OF FACT

1.  The veteran died in June 1985.

2.  At the time of his death, the veteran was service 
connected for bilateral shoulder bursitis, evaluated as 20 
percent disabling; traumatic contracture of the fourth finger 
of the left hand with left thumb scar, evaluated as 
noncompensable; and appendectomy with scar postoperative 
umbilicus, evaluated as noncompensable.

3.  The immediate cause of the veteran's death was 
intracerebral hemorrhage due to probable central nervous 
system metastasis, and bronchogenic carcinoma.

4.  The medical evidence does not establish that the 
veteran's service-connected disabilities caused, or 
contributed substantially or materially to cause, the 
veteran's death.

5.  The veteran was exposed to ionizing radiation during 
active service.

6.  The medical evidence does not establish that the 
veteran's death due to lung cancer was the result of a 
disease contracted or injury sustained during active duty, 
including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in service, and may not be 
presumed to have been incurred in service as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 
(2000).

2.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.311, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was passed.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  Review of the record, mindful 
of the notice and assistance provisions of this law reveals 
that no further development is needed as to the issue decided 
herein.  The claimant has been notified of the information 
necessary to substantiate her claim by means of letters from 
the RO, statement of the case that provided notice of 
applicable regulations and the reasons and bases for the 
denial.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).

The claimant does not contend, nor does the evidence of 
record show, that any of the veteran's service-connected 
disabilities, i.e., bilateral shoulder bursitis, traumatic 
contracture of the fourth finger of the left hand with left 
thumb scar, and appendectomy with scar postoperative 
umbilicus, caused his death.  Moreover, the claimant has not 
contended that the veteran's carcinoma was manifest during 
service or within one year of separation from service.  
Rather, she asserts that the veteran's death was due to his 
exposure to ionizing radiation during atmospheric nuclear 
weapon testing during service.  

Service medical records reveal no complaints, findings, or 
treatment of lung cancer during service.  However, his 
service medical record revealed that the veteran participated 
in Atomic Bomb testing during Operation SANDSTONE from 
February to June 1948.  The evidentiary record reveals that 
the veteran's death in June 1985, at age 62, was the result 
of intracerebral hemorrhage due to probable central nervous 
system metastasis, and bronchogenic carcinoma.

During a January 1965 VA examination, the veteran respiratory 
evaluation was normal and a chest X-ray revealed an 
essentially healthy chest.  A September 1984 military 
hospital discharge summary revealed that the veteran was 
hospitalized for recurrent upper respiratory tract infection 
symptoms with blood streaked sputum and chest X-ray evidence 
of right lower lobe mass.  The veteran underwent bronchoscopy 
and right thoracotomy with subcarinal lymph node biopsy.  The 
diagnosis included stage III large cell undifferentiated 
carcinoma of the lung.  A December 1984 military hospital 
discharge summary reflected that the veteran was hospitalized 
for radiation therapy for unresectable large cell 
undifferentiated adenocarcinoma of the lung.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  Service connection for a disability that is claimed 
to be attributable to radiation exposure during service can 
be demonstrated by three different methods.  First, there are 
several types of cancer that may be presumptively service 
connected, to include leukemia (other than chronic 
lymphocytic leukemia); cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, salivary gland and urinary tract; 
multiple myeloma; lymphomas (except Hodgkin's disease); and 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 U.S.C.A. § 1112(c) (West 1991); see also 38 
C.F.R. § 3.309(d) (2000).  Second, 38 C.F.R. § 3.311(b) 
(2000) provides a list of "radiogenic diseases" that will 
be service connected provided that certain conditions 
specified in that regulation are met, including an opinion by 
the Chief Medical Director.  Third, direct service connection 
can be established by "show[ing] that the disease or malady 
was incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997)).

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease.  According to 38 C.F.R. § 3.311, all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made and the case will be referred for further consideration 
to the Under Secretary of Benefits.  The regulation provides 
a list of recognized radiogenic diseases under subsection 
3.311(b)(2), and the regulatory time period when the diseases 
must become manifest.  38 C.F.R. § 3.311(b)(5).  In addition, 
§ 3.311(b)(4) provides that, even if the claimed disease is 
not one that is already recognized as radiogenic by § 
3.311(b)(2), the claim will still be considered, or 
developed, under § 3.311 if the veteran cites or submits 
competent scientific or medical evidence that the claimed 
disease is radiogenic.

Review of the record reveals that the RO requested dose 
information as to the veteran's radiation exposure in service 
as required by 38 C.F.R. § 3.311(a).  The Defense Threat 
Reduction Agency has confirmed that the veteran participated 
in Operation SANDSTONE, an atmospheric nuclear weapon 
detonation conducted in 1948.  The Defense Threat Reduction 
Agency estimated that the veteran was exposed to the 
following doses of ionizing radiation during his Naval 
service: external dose neutron: 0 rem; total external dose 
gamma radiation of 0.1 rem with an upper bound of 0.2 rem; 
and internal dose committed dose equivalent (50-year) to all 
organs of less than 0.1 rem.  The evidence of record 
establishes that the veteran was exposed to the ionizing 
radiation at age 25.

Operation SANDSTONE is recognized by VA as an operational 
period in which onsite participation entitles veterans to 
presumptive service connection for several specified 
conditions.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2000); 
see also 38 C.F.R. § 3.309 (2000).  "Onsite participation" is 
defined as the presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309 (2000).  Thus, the Board deems that 
the veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
in accordance with 38 C.F.R. § 3.311, and was a radiation 
exposed veteran as defined by 38 C.F.R. § 3.309 (2000).  
Moreover, the Board notes that lung cancer is a "radiogenic 
disease" as set forth in the provisions of 38 C.F.R. § 
3.311(b)(2).  

In order for the disease process of lung cancer to be service 
connected under 38 C.F.R. § 3.311, it must be shown that the 
veteran was exposed to ionizing radiation during service and 
that his cancer was first manifested five years or more after 
his radiation exposure.  38 C.F.R. § 3.311(b) (2000). The 
veteran, through his participation in Operation SANDSTONE, is 
deemed to have been a radiation-exposed veteran, as defined 
by VA law and regulations.  38 C.F.R. § 3.309(d)(3) (2000).  
His medical records show that his lung cancer was first 
manifested more than five years from his in-service exposure.  
38 C.F.R. § 3.311(b).

In March 1999, the RO requested a medical opinion from the 
Under Secretary for Health pursuant to 38 C.F.R. § 3.311(c).  
The RO asked the Under Secretary of Health to render a 
medical opinion as to whether it was likely, unlikely, or as 
likely as not that the veteran's death from lung cancer 
resulted from exposure to ionizing radiation in service.

In a March 1999 medical opinion, Dr. S.M., Chief Public 
Health and Environmental Hazards Officer, concluded that it 
was unlikely that the veteran's lung cancer could be 
attributed to exposure to ionizing radiation in service.  Dr. 
S.M. considered the veteran's radiation dose estimates 
provided by the Defense Threat Reduction Agency.  Dr. S.M. 
indicated that it was calculated that exposure to 6.8 rads or 
less at age 25 provides a 99 percent credibility that there 
is no reasonable possibility that the veteran's lung cancer 
was related to exposure to ionizing radiation (CIRRPC Science 
Panel Report, November 6, 1988, page 29).  She noted that 
information in Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 267 to 278, would 
modify this estimate somewhat but probably not below a 
calculated value of 4 rads for nonsmokers.  Dr. S.M. stated 
that the screening dose for an individual other than a known, 
regular smoker was used in this calculation because the 
details of the veteran's smoking history were not provided. 

In April 1999, the Director of the VA's Compensation and 
Pension Service determined that, following review of the 
evidence of record in its entirety, there was no reasonable 
possibility that the veteran's death was the result of his 
radiation exposure.

In Hilkert v. West, 12 Vet. App. 145 (1999), (en banc), the 
Court held, in essence, that the paragraph (e) (§ 3.311(e)) 
factors must be considered in adjudicating a 
§ 3.311 case but that each of the factors need not be 
discussed or explicitly referred to in writing for the 
regulation to function logically.  Thus, the Board may rely 
upon the VA Compensation and Pension (C&P) Service Director 
(designee of VA Under Secretary for Benefits) response, dated 
in April 1999, that followed the VA medical opinion dated in 
March 1999, that relied on published scientific or medical 
evidence and discussed the factors dispositive of the claim 
based on ionizing radiation exposure.

In the instant case, the Board finds that the only evidence 
of record of a relationship between the veteran's death due 
to lung cancer and his exposure to ionizing radiation during 
atmospheric nuclear weapon testing during service are the 
claimant's assertions.  There is no indication in the record 
that she has any professional medical training or expertise 
to render her competent to make such medical opinion.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Although the veteran had a diagnosis of lung cancer and 
evidence of in-service exposure to radiation, there is no 
competent medical evidence establishing a nexus between the 
death due to lung cancer and his in-service radiation 
exposure or any other incident of service.  The veteran's 
service medical records were negative for any evidence of 
cancer, and there was no indication that this condition had 
its onset during service or the first post service year.  The 
Board observes that the evidence first showed the presence of 
lung cancer in 1984, many years following the veteran's 
separation from service.  The record lacks evidence of a 
nexus, or link, between lung cancer and the veteran's active 
service.  There are no medical opinions or other competent 
evidence contained in any of the veteran's post-service 
medical records relating the veteran's death due to carcinoma 
of the lung and his active service, to include exposure to 
ionizing radiation.  Thus, the other presumption is not for 
application under the terms of the regulation as promulgated.  

Thus, the preponderance of the evidence fails to establish a 
basis for service connection for the cause of the veteran's 
death on this basis.  For the reasons set forth previously, 
the medical evidence does not link the fatal cancer to the 
veteran's exposure to ionizing radiation in service.  
Accordingly, claim for service connection for cause of death 
is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

